UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2017 EMPRESA DISTRIBUIDORA Y COMERCIALIZADORA NORTE S.A. (EDENOR) (DISTRIBUTION AND MARKETING COMPANY OF THE NORTH ) (Translation of Registrant's Name Into English) Argentina (Jurisdiction of incorporation or organization) Av. del Libertador 6363, 12th Floor, City of Buenos Aires (A1428ARG), Tel: 54-11-4346-5000 (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X
